DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed November 24, 2020 with respect to Claims 1 and 17 have been fully considered and are persuasive. The rejection of Claims 1 and 17 has been withdrawn. 
	Allowable Subject Matter	
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claims 1-10 and 12-21 is directed to a cleaner, comprising among additional limitations, a battery housing; a main body terminal that is disposed within the battery housing; and a battery that is configured to couple to the battery housing; the battery including a plurality of battery cells, a frame that receives that receives the battery cells, a battery terminal configured to, based on the battery being inserted into the battery housing, make electrical contact with the main body terminal, wherein the battery terminal includes a first clip terminal having a first contact portion and a second clip terminal having a second contact portion, wherein the main body terminal is configured, based on being inserted between the first and second contact portions, to contact the first and second contact portions, wherein the first and second contact portions are staggered along a coupling direction between the battery terminal and the main body terminal, and wherein the frame and the battery housing defines a space configured to 
The closest prior art is considered to be Sunderland et al. (US PGPub 2013/0207615) further in view of Ogura (US PGPub 2013/0244504).
Regarding Claims 1 and 17, Sunderland discloses in Figs. 1-7 a cleaner (2) comprising: a battery housing (8); a main body terminal ([0005], [0034], see electrical connectors of battery housing 8) that is disposed within the battery housing (8) ([0005], [0034]) and a battery (10) that is configured to couple to the battery housing (8) and that is configured to separate from the battery housing (8) ([0005], [0034]), the battery (10) including: a plurality of battery cells (44), a frame (40) that receives the battery cells (44) ([0041]), and a battery terminal (50) configured to, based on the battery (10) being inserted into the battery housing (8), make electrical contact with the main body terminal ([0005], [0034], see electrical connectors of battery housing 8) ([0005], [0034], [0041]), wherein the battery terminal (50) includes a first clip terminal having a first contact portion) ([0041], see annotated Fig. 7 provided below) and a second clip having a second contact portion ([0041], see annotated Fig. 7 provided below).
Sunderland necessarily and inherently discloses wherein the main body terminal ([0005], [0034], see electrical connectors of battery housing 8) is configured, based on being inserted between the first and second contact portions because the first and second contact portions overlap each other along the coupling direction between the battery terminal (50) and the main body terminal ([0005], [0034], see electrical connectors of battery housing 8) (see annotated Fig. 7 provided below). 

    PNG
    media_image1.png
    691
    1067
    media_image1.png
    Greyscale

Sunderland further discloses wherein the first and second contact portions are positioned along a coupling direction between the battery terminal (50) and the main body terminal ([0005], [0034], see electrical connectors of battery housing 8).
However, Sunderland does not disclose wherein the first and second contact portions are staggered along a coupling direction between the battery terminal and the main body terminal.
	Ogura teaches a terminal structure (50) for an electric tool comprising a main body terminal (55, male terminal) and a battery terminal (62, female terminal) ([0063]), wherein the 
	It would have been obvious to one of ordinary skill in the art to stagger the first and second coupling portions of Sunderland, as taught by Oguro, in order to increase the operating life of the terminal structure as consequence of reducing an electric current that flows through contact parts by increasing the contact areas of the of the terminals while limiting the size and installation space of the terminals.
Modified Sunderland discloses wherein the frame (40 of Sunderland) and the battery housing (8 of Sunderland) defines a space (Fig. 2 of Sunderland, see triangular space defined by the frame 40, see battery 10, as the base, the battery housing 8 as the hypotenuse, and the chamber located below the cyclonic separating apparatus 14 as the height).
Modified Sunderland further discloses wherein the space (Fig. 2 of Sunderland) is configured to receive a user’s finger ([0027], [0030] of Sunderland, wherein the space receives a user’s finger when the user grips the battery housing 8) inserted so as to be adjacent to the battery housing (8 of Sunderland) and above the frame (40 of Sunderland).

The Examiner notes that modified Sunderland does not explicitly disclose wherein a main body (4 of Sunderland) is integrally formed with the battery housing (8 of Sunderland) so as to be considered a portion of the battery housing (8 of Sunderland) (Fig. 2 of Sunderland) and consequently modified Sunderland does not disclose wherein the space (is configured to receive a user’s finger inserted between the battery housing and the frame. 
	The Examiner further notes that modified Sunderland discloses wherein the battery housing (8 of Sunderland) and the frame (40 of Sunderland) (Fig. 2 of Sunderland, see battery 10 including the frame 40), which define the space, are specifically orientated in order to reduce stress on a user’s wrist during cleaning ([0030] of Sunderland).
	Consequently, one of ordinary skill in the art would not have found it obvious to modify the space of modified Sunderland to be configured to receive a user’s finger inserted between the battery housing and the frame, as called for in the claimed invention, because the battery housing and the frame, and consequently the space, were specifically orientated in order to reduce stress on a user’s wrist during cleaning.
The second closest prior art is considered to be Otsuka et al. (US PGPub 2010/0192314).
Regarding Claims 1 and 17, Otsuka discloses in Figs. 1-5 a cleaner (10) comprising: a battery housing (18); a main body terminal (18b, 18c) that is disposed within the battery housing (18) ([0053]); and a battery (20) that is configured to couple to the battery housing (18) ([0049]), the battery (20) including a battery cell ([0051]), a frame (Fig. 5, see a frame that holds 
Otsuka further discloses wherein the frame (Figs. 1 and 5, see battery 20 that includes frame that holds the battery cell) that receives the battery cell ([0051]) and the battery housing (18) defines a space (S) configured to receive a user’s finger inserted between the battery housing (18) and the frame (Figs. 1 and 5, see battery 20 that includes frame that holds the battery cell) to separate the battery (20) downward from the battery housing (18) ([0057], wherein downward is interpreted to be in the rear side direction).
While Otsuka discloses a desire for the battery terminal (20b, 20c) to electrically connect to the main body terminal (18b, 18c) so as to electrically connect the power source circuit of the cleaner (10) ([0053]) in order to successfully power the cleaner (10) ([0012]), Otsuka does not disclose wherein the battery terminal includes a first clip terminal having a first contact portion and a second clip terminal having a second contact portion, the first and second clip terminals being deformable, wherein the main body terminal is configured, based on being interested between the first and second contact portions, to contact the first and second contact portions, and wherein the first and second contact portions are staggered along the coupling direction between the battery.
Sunderland teaches in Fig. 7 a cleaner (2) ([0002]) comprising a battery terminal (50) configured to, based on a battery (10) being inserted into the battery housing (8), make electrical contact with a main body terminal ([0005], [0034], see electrical connectors of battery housing 8) ([0005], [0034], [0041]). Specifically, Sunderland teaches wherein the battery 

    PNG
    media_image1.png
    691
    1067
    media_image1.png
    Greyscale

The Examiner notes that the battery (20) of Otsuka is configured to couple and to separate from the battery housing (18) by slidably moving the battery (20) in the upwards and downwards direction ([0049], [0057]-[0059], wherein the forward direction is interpreted to be the upwards direction and the rearward direction is interpreted to be the downwards direction). Otsuka discloses wherein such a configuration allows the user to easily remove the battery (10) ([0057]) while restricting the displacement of the battery (10) when coupled to the battery housing (18) ([0058]-[0059]).

In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the frame and the battery housing defines a space configured to receive a user’s finger inserted between the battery housing and the frame to separate the battery downward from the battery housing” in combination with all of the other claim limitations taken as a whole.
Claims 2-10 and 12-16 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Claims 18-21 are dependent on Claim 17 and therefore are allowable for the reasons set forth above.

Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 9, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 23, 2021